     USDC IN/ND case 1:19-cv-00190 document 1 filed 05/01/19 page 1 of 5


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         FORT WAYNE DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )    Case No. 1:19cv00190
                v.                            )
                                              )
BARBARA A. FOULK,                             )
INDIANA HOUSING AND COMMUNITY                 )
DEVELOPMENT AUTHORITY,                        )
                                              )
                     Defendants.              )

                                     COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                    JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about November 13, 2008, Defendant Barbara A. Foulk

executed and delivered to Plaintiff a promissory note (“Note”) in the amount

of $100,000.00. A copy of said note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note Defendant Barbara A.
     USDC IN/ND case 1:19-cv-00190 document 1 filed 05/01/19 page 2 of 5


Foulk executed and delivered to Plaintiff a purchase money security

agreement in the form of a real estate mortgage on the following described

real estate in Grant County, to wit:

      Lots Number Four (4) and Five (5) in Upland Land Company’s
      First Addition to the Town of Upland, Indiana.

      Commonly known as: 475 W. North St., Upland, IN 46989

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Grant County,

Indiana, on November 21, 2008, as Instrument No. 2008-009799, a copy of

which is attached hereto as “Exhibit 2.”

      4. As a part of this transaction Defendant Barbara A. Foulk executed

a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of which is

attached hereto as AExhibit 3.@ By this agreement, the United States agreed

to defer a portion of the accruing interest so long as there was no default, but

in the event of a default, the deferred interest becomes due as an additional

in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $9,492.48.

      5. Plaintiff is the holder of the promissory note, mortgage, and

Subsidy Agreement.

      6. Defendant Barbara A. Foulk are in default in repayment of the


                                       2
     USDC IN/ND case 1:19-cv-00190 document 1 filed 05/01/19 page 3 of 5


obligations due to Plaintiff under the terms of the Note and Subsidy

Agreement.

      7.     The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant Barbara A. Foulk

has been satisfied and/or have occurred.

      8. Defendant Barbara A. Foulk owes Plaintiff, pursuant to the note

and mortgage, the sum of $139,783.60, consisting of $107,911.22 in principal

and $22,379.90 in accrued interest as of April 10, 2019, with interest

thereafter at the rate of $15.5093 per day to the date of judgment, plus

interest credit under the Subsidy Agreement in the sum of $9,492.48. In

addition, the government may incur additional costs and expenses associated

with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgage.



                                   COUNT TWO
                                   (Foreclosure)

    9. Plaintiff restates and incorporates by reference allegations 1 through

8 as though fully stated herein.

    10. Defendant Indiana Housing and Community Development


                                         3
     USDC IN/ND case 1:19-cv-00190 document 1 filed 05/01/19 page 4 of 5


Authority (“IHCDA”) is made a defendant to answer as to its interest in the

real estate by virtue of a second mortgage in the amount of $4,500.00 dated

November 13, 2008 and recorded on November 21, 2008 as Instrument No.

2008-009800 in Grant County Records.

    11.      Defendant Barbara A. Foulk was discharged from liability on the

note in a Chapter 7 Bankruptcy proceeding filed in the United States

Bankruptcy Court, Southern District of Indiana, Case 15-04405-JMC-7.

    12. The mortgage of Plaintiff is prior and paramount to the interest of

all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem judgment against the mortgaged real estate

          in the amount of $139,783.60, together with interest accruing after

          April 10, 2019 to date of judgment at the rate of $15.5093 per day,

          plus any such further costs and expenses as may be incurred to the

          date of sale of the property, and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

          paramount to the interests of all other parties and determining the

          amount and priorities of the interests of all parties to the real estate;

          and an order foreclosing the equity of redemption of defendant in the

          real estate;
                                         4
USDC IN/ND case 1:19-cv-00190 document 1 filed 05/01/19 page 5 of 5


C. Enter an order directing the sale of the property by the U.S.

   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.


                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 5
                USDC IN/ND case\,,J
                                1:19-cv-00190 document 1-1 filed 05/01/19 page 1 of 3
                                                                               ~0005/0029
02/03/2009 10:42 FAX                  7657475506                             USDA-Rural Development



     Form RD 1940-18                                                                                                                     Form Approved
     (Rev, 7-05)                                                                                                                         0MB No. 0575-0172
                                                         UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                  RURAL HOUSING SERVICE

                                                                       PROMISSORY NOTE
      Type of Loan SECTION 502                                                                                                           SATISFIED
                          ----------                                                                                  This _ _ day of ___ ,20 ___ _
       Loan No.                                                                                                       United Stales of America
                                                                                                                      By:----------
      Date:            11/13                20 _0_8_ _                                                                Title: _ ~ - - - - -
                                                                                                                      USDA, Rural Housing Services __ _

                                                                           (Property Address)
                                                                         , Grant                                 IN
      ----~-(Ci-.ty-o,-T-ow_n_)_______                                                  (County)                -~(""Sta,,....,...te),--~-~
     BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise lo pay to the order of the United
     States of America, acting through Iha Rural Housing Service (and its successors) ("Government") $ 100, ooo, oo
     (lhls amount Is called "principal"), plus interest.
     INTEREST. Interest will be charged on the unpaid principal untll lhe full amount of the princlpal has been paid. I will pay
     Interest at a yearly rate of    5, 3 750    %. The Interest rate required by this section Is the rate I ..yill pay both before
     and after any default described below.
     PAYMENTS. I agree to pay principal and Interest using one of two alternatives Indicated below:

         I. Prlnclpal and Interest payments shall be temporarily deferred. The interest accrued to                    , __
     shall be added to the principal. The new principal and later accrued Interest shall be payable In 3 96 regular amortized
     Installments on the date Indicated In the box below. I authorize the Government to enter the amount of such new principal
     here: $                        , and the amount of such regular Installments In the box below when such amounts have been
     determined. I agree to pay principal and Interest in installments as Indicated In the box below.

        II. Payments shall not be deferred. I agree to pay principal and Interest in                           ----3.9,.6__ Installments as             Indicated in
     the box below.
     I will pay prlnclpal and Interest-by making a payment every month.
     I will make my monthly payment on the 13th day of each month beginning on         December 13         2.Q..Q!_and
     conUnu!ng f o r ~ months. I will make these payments every month untll I have paid all of the principal and interest
     and any other charges described below that I may owe under this note. My monthly payments will be appUed lo interest
     before principal. Ir on November 13 , ~ , I still owe amounts under this note, I will pay those amounts In full on
     that date, which Is called the "maturity date."
     My monthly payment will be$ -s-3_9~90...__ _ _~. I wlll make my monthly payment at tho " " " .. "f' fi ,.,,. - • •
     noted on my billing statement                                     or a different place If required by lhe Government.

    PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
    unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
    Government must make the advance provided lhe advance Is requested for an aulhorized purpose. Interest shall
    accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
    below. I authorize the Government to enter the amount and date of the advance as shown in !he Record of Advances
    below, I authorize the Government to enter the amount and date of such advance on the Record of Advances.

     HOUSING ACT OF 1949. This promissory note ls made pursuant to !Ille V of the Housing Act of 1949. It Is for lhe type
     of loan Indicated In the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
     of the Government and to its future regulations not Inconsistent with the express provisions of this note.

  Acoordins lo lhe ~ o r k Recludion Ad of I99S, no pen MS.,. r ~ t o ~ lo a e<>lltttion otinl'ormalion unlC$$ it dioplay& a valid 0MB control
  number, The valid 0MB ccntrol number for this infonnation collection is O:S7S-Ol 72. Tho time requiKd to complete lhis infonnation collection is eslima!ed to
  average 15 ~ per rup0nsc, including the timo for r,,viewillg inswc:tions, ~ 8 existing daJ,a. $0Ulce.s, gatmring and maintaining the data nocded, and
  oomplethlg end reviewing Ibo collection of in1bnnatian.




                                                                                 Exhibit 1
             USDC IN/ND case 1:19-cv-00190   document
                                        USllA-Rural      1-1 filed 05/01/19 page~0006/0029
                                                    Development
                                                                                 2 of 3
02/03/2009 10:43 FAX        7657475~



                                                                                                       Account U

    LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of___J,_Ldays
    after the date It is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
    payment of principal and Interest. I will pay this charge promptly, but only once for each late payment.

    BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
    A payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government in
    wrillng that I am making a prepayment.

    I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
    all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
    will be no changes in the due date or In the amount of my monthly payment unless the Government agrees In writing to
    those changes. Prepayments will be applied to my loan In accordance with the Government's regulations and
    accounting procedures in effect on the date of receipt of the payment.
    ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign !his note without my
    consent. If the Government assigns the note I will make my payments to the assignee of the note and In such case
    the term "Government" will mean the assignee.

    CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
    from other sources at reasonable rates and terms for the purposes for which the Government Is giving me this loan.

    USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
    used for purposes authorized by the Government.

    LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
    leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
    rs sold or tlUe Is otherwise conveyed, voluntarily or Involuntarily, the Government may at its option declare the entire
    remaining unpaid balance of the loan lmmedlately due and payable. If this happens, I will have to fmmedlately pay off
    the entire loan.

    REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to perlodlcally provide the Government with
    Information the Government requests about my financial situation. If the Government determines that I can get a loan
    from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
    for similar purposes as this loan, at the Government's request, I will apply for and accept a loan In a sufficient amount to
    pay this note in full. This requirement does not apply to any cosigner who signed this noie pursuant lo section 502 of the
    Housing Act of 1949 to compensate for my lack of repayment abillly.
    SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
    payment assistance under the Government's regulations.

    CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
    Certification" and "Requirement to Refinance with Private Credit" do nol apply if this loan Is classlfied as a
    nonprogram loan pursuant to section 502 of the Housing Act of 1949.

    DEFAULT. If I do not pay the full amount of each monthly payment on the dale ii Is due, I will be in default. If I am in
    default the Government may send me a written notice telllng me that If I do not pay the overdue amount by a certain date,
    the Government may require me to immedlatefy pay the full amount of the unpaid principal, all the Interest that I owe, and
    any late charges. Interest will continue to accrue on past due principal and interest. Even If, at a Ume when I am in
    default, the Government does not require me to pay lmmedlately as described in the preceding sentence, the Government
    will still have the right to do so If I am In default at a later date. If the Government has required me to immediately pay In
    full as described above, the Government will have the rlght to be paid back by me for all of its costs and expenses in
    enforcing this promissory note to the extent not prohibited by applicable law. Those expenses Include, fo·r example,
    reasonable attorney's fees.




                                                                  2




                                                              Exhibit 1
                USDC IN/ND case.'-,J
                                  1:19-cv-00190 document 1-1 filed 05/01/19 pagela)30007/00
                                                                                     of 3 29
02/03/2009 10:44 FAX             7657475508                   USDA-Rnl'al Development



                                                                                                             Account ff

       NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
       given by delivering it or by malling it by first class mall to me at the property address li5ted above or at a different address if
       I give the Government a notice of my different address. Any notice that must be given lo the Government will be given by
       maillng it by first class mall lo the Government at USDA Rural Housing Service, c/o Customer Service Branch
         Post oruce Box 66889. st. Louis. MO 63166                               ,oratadifferentaddress!flamglvenanoticeoflhat
     different address.

    OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
    personally obllgated to keep all of the promises made In this note, including the promise to pay the full amount owed.
    Any parson who Is a guarantor, surety, or endorser of this note Is also obligated to do these things. The Government
    may enforce Its rights under this note against each person Individually' or against all of us together. This means that any
    one of us may be required to pay all of lhe amounts owed under this note. The term "Borrower" shall refer to each
    person signing this note.

    WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
    dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
    dishonor'' means the right to require the Government lo give notice to other persons that amounts due have not been paid.

    WARNING: Failure lo fully disclose accurate and truthful financial Information In connection with my loan
    application may result in the termination of program assistance currently being received, and the denial of
    future federal assistance under the Department of Agrlculture's Debannent regulations, 7 C.F.R. part 3017 .


    .__,p.,~~~·. . . . . . _ _ _ _ S e a l                             - - - - - - - - - - - - - - Seal
                          Borrower Barbara A. Foulk                              Borrower


    - - - - ~ - - - - - ~ - - ~ Seal                                   - - - - - - - - - - - - - - Seal
                          Borrower                                                       Borrower




   I                                                RECORD OF ADVANCES                                                                  I
            AMOUNT                   DATE                AMOUNT                DATn              AMOUNT                   DATE
    ms                                              (8\S                                    {15\S
    (2) $                                           (9)t                                    (16\ S
    (3)$                                          ()0\$                                     (17) S
    (4) $                                         (11\ s                                    (18\$
    (5\ S                                         '12)S                                     (19) S
    (6\S                                          I {11\ ~                                  (20)$

    (7) $                                         (14) $                                    (21) $

   I                                                                                      TOTAL      s                                  I




                                                                       3




                                                                  Exhibit 1
                        USDC IN/ND case 1:19-cv-00190 document 1-2 filed 05/01/19 page 1 of 7

                                                                                      ®/(1',F                                  mu111111m1rn1111m1m1n111!1111m11m1~111
                                                                                                                              Doo ID1 00l&331&0C>OG Type, fffQ
                                                                                                                              R•cordfdl 11/21/2008 At 11:04:03 Ni
                                                                                                                                                                  8
                                                                                                                              t~:nr~Ju·~~·r.c:~ff:r I of
                                                                                                                              Oixl Fhc~tr Conner CountY Rtoordtr
                                                                                                                              F11•2008-009799




                                                           (Spaco Above This Linc !'or Recording bala)
   1\mn RD 35$0-14 IN                                                                                                       l'om1 Approved
   (Rev. 09-0S)                                                                                                             0MB No. 057S•Ol72
                                                               United States Department of Agriculture
                                                                       Rural Hou slng Servlto
                                                                    MORTGAGE FOR INDIANA
   nnSMORTOAOB("Sccurity !Julnlment") I$ made on                                         November 1.3, 2008                     . [Date]
   Themortgagor Is Barbara A Foulk
                                                                                                           ("Borrower").
   This Security lnurumcnl Is given to lhc United States of America :ictlng through the Rural Housing Service or successor
   ageucy, Untied States Department of Agrlculluro ("Lender"), whose addreu 1s RUflll Hou&lng Servlc~, c/o Ccnltaliud
   Servicing Center, United Stales Depanincnl of AgrkuUur~. P.O. Dox 66889, St. Lou/J, Missouri 63166.
   13orrower Is Indebted 10 u:nder under lho following promissory noles endlor assumpllon agreements (herein collcctlvely
   called "Nole'') which haye been cxecuied or assumed by Borrower and which provide for monthly payments, with the full
   debt, lfnol patd earlier, duo 1111d payable on the maturity date:                                 •
   Date or tosrnmwu                                                  ~                                             Malllrity Dal§
11-13-2008                                                        $100,000,00                                   11~13-2041



   This Security Instrument secures ro Lender: (a) tho rcpaynwnt of the debt evidenced by tho Nole, with lnlemt, and all
   tcnewals, cxccnslons and modillcallons of lhc 1'1010;                          (bl
                                                               the paymcnl of all other 1ums, with lnlerosl, advanced under
   para&r•ph 7 to prolcCI the property covered by this Secur 1)' Jnstrumen1; (e) tho p'1fom1a11co of Borrower's eovenanls and
   agreemcnt.s under 1hts Sec11ri1y lnslnJmcnl and the Noto, and (d) the reeaplure of any p_a)'ment asslscanco and subsidy which
   may be granlcd to tho Borrower by 1hc Lender pursuant to 42 U.s.c. § 1412(g)or 1490{a). For this purpon, Borrower docs
   hereby n1ortpgc, grant and convey to Lender tha following descrlbl!d property located In
   County , ldd1ona:
Lots Numbn Four (4) and Five (5) in Upland I.and Cllmpany'a ~·1rat Addition to the Town
of Upland, Indiana.
                                          [Sec attached Exhibit A ror Legal Descrlpllon)

                                              475 W North St,, Upland, IN                                  46989
   which has Ille addres, of                                                                                                        , Indiana
                                            [SlrcccJ                                                               (City]                       [ZIP)                   •I
   ("Property Addre.•");


   ,l«ordifll lo ,A, Popm,o,1 ktd11ct/on ,l<t o} 1'JJ. 110 p,rrv,v 011 u9uf11d ro rt1p01ul 10 o colltetlo,j qf tr(u,,..,ton u•iw II ds,,tuy, a w,(fdOMB
                                                                                                                                       ,M,
   '""''"' .... &,,. n,, 1,0/ldOMB ,.,,,,., ~ ..,b,,/01 w, l•JourA/fon co/1,c,lo., ,, ns11,0111. 11.. ,,,.. ,,9u(ud 10 , ...,,.,, ln/o...otlo• ,.,,,._
   11011 /j 111brto,1d to ar1r4g~ JJ "''""'" Pf' 1t-1p0trr1. l11cludu1g 1hi llm, Jo, ''"''"int ln11tr,ctlolf, 1111,thfne tzllll"B dato. "111u11. gar~tt/111011d
   mati,112"1},:J}   ').':!:J9 nttdt4, oM corripltllni 011d r111ft•rl1r~ 1/,r ((1/ltctlon a/111/t.Nfffflllon.
   10111,1, · ~ ---                                                                                                                             Pago 1 or 6




                                                                                                                EXHIBIT 2
            USDC IN/ND case 1:19-cv-00190 document 1-2 filed 05/01/19 page 2 of 7




    TOOETHER WITH all the Improvements now or hcreal\er erected on the property and all wemenb, oppurte11ances,
and fl~Nres which now or horeal\er are a part of tho property. All replacemenls and additions shall also bo covered by this
Security Instrument. All or the foregoing is rererred 10 In this Sm1rily lnstrumenl as the "Property."
     DORROWER COVl!NANTS ll1at Borrower b lawlldly solsed oftbo estate hereby convoyed and bu tho right to giant
and convey <ho P,oper1y and that tile Prdperty Is unencumbcml, OX«Pt for omunib1111cos orr"ortl. Borrower wanan11
aiid wlll dcrend generally 11,e title to tho Property against all claims and demands, subject to u1y encumbrances of record,

     TiflS SECURITY INSTRUMENT combines unlronn co\-enMts for national uso and non,unffonn covenants with
limited variations by jurisdiction Co constitute a unlfom1 security lnscnimenl covering real property.
     UNlfORM COVENANTS. Borrower and I.ender covc11ant and agree as follows:
      I. Pa)'ment of Prlnelpal aod lnlertslJ Prepaymenl and Late Charges. Borrower shall promptly pay when duo tho
principal of and ln1erc11 on tho debt evidenced by lhc Nolo 1111d any prcpaymenl and l~te chaigu duo 1111der tho Nole.
     :2, Funds ror Taxes and Insuraooe. Subject co appltcablo law or 10 a Wlitten waiver by LcnderLB01Tower shall pay to
l.et1dcr on lhoday monthly payments arc duo under lho Noto, until lhe Note Is paid in full a sum ("f1D1d1") for. (a) yearly
taxes and meHments which may altaln priority over this Security Instrument as a lien on the Property; (b) yearly leasehold
paymonls or gro1111d renls on lho Property, Ir any; (c) )'early haz.ard or property insurance premiums; and {d} yearly flood
Insurance premiums, IC any. These llems aro called "llscro\\' llcms." Lender ,nay, al any time, collecl and hold Funds In AA
amount not lo exceed the maximum amount R lender for a (cderall)' related mortgago loait may require for Dorrowcr's
o$crow account under Ilic federal Real B,1ato Senlcruenl Proceduros Acl of 1974 as amended from llrric la lime, 12 U.S.C.
§ 2601 et seq. {"ru!SPA"), union another law or federal rcgularion 1ha1 appllu IO the Funds sets a lmer amount. If so,
I.ender may, al any time, collect and hold Funds In an amounl nol 10 exceed the lesser amount. Lender may eslimalc lhe
aruounl of Fllnds due on tl1c basis of c111Tcnl data and reasonable estin1a1es of expenditures of fu(11ro Esuow Items or
otlmwl1e In accord11ncc with applicable law.
      The t"unds shall bo held by a federal agency (Including Lender) or in an ln11itu1lon whose deposits are Insured by a
federal agency, ins1rumental11yl or entity. Lender shall ~pply the Funru 10 pay 1he ll.icrow lten1s. Lender may not chargo
Sorrower far holding and app ylng the Funds, annually analyzing lho escrow account, or vcrllylng tho llscrow Items,
unless Lender pays Borrower lnCercsl on the Funds and opplicable law permll, under co mako such a charge. However,
Lender may require B01Towcr to pay a one-time charge rot an lndependentrcal eslalo tax repartlng mvlce used by lender
in connection wilh tills loan, unle$s applicable law provides olherwlse. Unleu an agreement Is made or applicable law
requires lnteroll to be paid, Lender shall not be required C<) pay Dorrower JIIY Interest or eamlnfs 011 lhe l'un<ls. Borrower
and l.~nd•r may agree In wrlllng, however, Chai lnreresl shall be paid on 1ho Funds. I.ender shal give 10 Oorrower, without
chargo, 1111 annual accounting oClho Funds, showing credlls and debits 10 tl1e •unds and Ibo purpose for which each debit 10
the l:Unds was made. Tho Funds a,~ pledged as add(llonal security for all sums secured by this Sccurll)' In1trument.
      I( d10 Funds held by Lender exceed tl1e amounls permitted lo be held by applicable law, Lender shall account to
 llorrower fer 1hc excess funds In a~ordanco wllh the requlrenienu of applicable l~w. lftl1e amouut oflho Funds held by
 I.ender Ill any time Is not sufficient to pay tltc escrow Items when due, Lender may so notify narrower In wrltlng, 1111d, In
such c.uo Borrower sl,all pay to lender the amount necessary 10 n1a'ke up the dcliclency. Borrower shall make up the
doficlency In no more than twelve monthly paymcnlS, at I.ender's sole dlscrclion.
      Upon pa)'lllcnl In full of all SdntS secured by this Security lns1run1en1, lender shall promptly ret\Jnd to Borrower any
 Punds held by Lender. If Lender shall acqulro or nil tho Propert)' al\cr acceleration under paragraph 22, Lender, prior lo
tho acqubttlon or salo or lhc Property, sholl apply any Funds held by Lender al lho limo or ocqulsltlon or sale as a credll
agafnsl lho 1ums secured by this Security Instrument.
      .}, Application of Payments. Unlcu appllcPble law or Lender's regulations provldeolherw!se, all payments received
by Lender.under parasraphs I and 2 shall bo applled In tho follow Ing order of prlorlly; (I) to advances for the preservation
or prolecllon of the Property or enforcement oflhls lien: (2) lo accrued Interest duo under the Nole; (3) lo principal duo
under tho Note; (4) to amount~ required for the escrow !rems under paragraph 2; (S) to late charges and olher fees and
charges.
      4, Chari:es1 Liens. 801Towcr shftll J>ay all taxes. amssmen1&, charges, fines and Impositions attributable 10 1he
Propertywhlchmay altaln priority overthls Security lnsll'\Jmenl, and leaseholdpa)'.111ents or ground rents, If ony. Borrower
shall pay lhoso obl(gatlons In Cho manner provided In paragraph 2, or ifnoc paidln 1hal manner, B01Towcr shall pay thom on
lime dlreclly lo lho penon owed p&)'!nent Borrower shall promptly fumlsh Co Lender ell notices or amounts 10 be p•l<l under
this paragraph. lf Bo1Tower makes Chese payments dlreclly, llo1Tower shall promp1ly I\Jmlsh to Lender receipts evidencing
the payments.
      Borrower shall promptly dlschargo any ll~n which has prlorlly over lhls Security Instrument unless Lender has agreed
In writing 10 ,uch lien or llo1Tower: (a) agrees In writing lo tho !)aymenl oflhc obligation 1ecured by the lien In a manner
acceptable lo Lender; {b) contests In good fallh lhe llen by, or del'cnds against enforcement of tho llen In, legal proceedings
which In the Lcndels opinion operate lo prevenl the enfo1cemen1 of the llen; or (o) secures from lhe holder of the Ucn 811
agreement snrlsfactory 10 Lender subordlnnllng the llcn to this Se~rlly ln1Crument. Ir Lender delennlnn lhal eny part or
1hc Property l$$ubjcct lo a Hen whfch ma}' allaln priori!)' over this S«urlty lmtru,nenl, Lender may glvo Dorro1ver a nollco
identifying the lien. Dorrower shall salllfy lhc lien or take one ormnre oflhe ac1lons set forth a~vo within ten (10) dayi

                                                                                                                 Page 2 of6




                                                                                EXHIBIT 2
               USDC IN/ND case 1:19-cv-00190 document 1-2 filed 05/01/19 page 3 of 7



of the glY!ng of notice.
      Borrower shall ~•Y 10 Lender such fees and other charges as may now or hereancr bo required by regulallons of
Lender, and pay or rolmbu,o Lender for ~nder's fees, cosls, end tKpcn1os In connccllan with any 1\JII orpartlal rol™o or
subord111atlon of lhls lnslromcnt or 111y oilier transaetlon affecting tho property.
      s, Huard or Properly rusuranc~. Borrower shall keep the lmJ>rovcmcnls now exhllng or hcre.tfter erected 011 lhe
Pro~rty Insured against loH by f1ro, hazards Included within iho term "eK!ended con111ge" and any other hazards, lnclud·
Ing Roods or Ooodlng, for which Lender requires lnsurMce. This lnsuranee shtll be malnlatned !n the amounts and for the
periods that Lender requires. Tho Insurer l'rovldlng 1ho insurance shall be chosen by Borrower sublect to Lender's ap,
proval which shall not b9 u111ea.sonably wiihMld. ff Borrower falls lo maintain coverage doscribcd above, at Lender's
opllon Ltndrr rnay oblaln covengo to protect Lender's rights In the Property plltliuant lo paragraph 7.
      All lnswanco policies and rcntwals shall be In a fonn acccplablo Co Len~er and shall Include a standard mortgagee
cleuso. Lender shall have lhc righ( to hold the pol!cles and renewals. lfLendcr requires, Borrower 1hallprompUy glYo 10
Lender all receipts of paid premiums and renewal notices. In tho event t1f loss, llorrowcr shall give prom pl notice to 1ho
tn.swanco carrier and Ltnder. Lender may mllke J)roof ofloss If not made promplly by Borrower,
      Unlus Lender and Borrower otherwise agree In wriling, lnsuranco proceeds shall oo applied lo rcstorallon orrepalr of
tho Property dama,:ed, lfthe mtoratlon or repair Is «:onomlcally fcaslbic and Lender's secwlty ls nol lmened. Itthc
rt.1lorat1on or repair ls not economically feaslblo or l..cnder'• security would be tuscned, tho insuranco!rocecdt shall be
applied to tm SURI$ .ecurcd by this Security lmtruruen~ whether or not then duo, with any exceu pal lo Borrower. If
Borrower abandon$ the Property, or does not answer within lhlrty (lO) days a nollce from Lender thal tho Insurance carrier
has offered to seU!o a claim, then Lender may colleel !he lnsunnce proceeds. Lender m&)' use lht proceeds to repair or
m10,e tho Property or 10 pay sums secured by this Security lnstrument, whclheror not then i!uo. 11,c thirty (30) day period
wlll begin when tho notlco Is given,
   · Unless Lender and Borrower otherwise agrco In wrlllng, any appllca1lon of proceeds to principal shall nol ex1<nd or
postpone the duo date of tho monthly payments refelled to In paragraphs I end 2 or ~hangc the amount of the payments. If
after ac«lerallon 1h11 Properly I, acquired by Lender, Borrower's rfghl to any Insurance policies and proceeds mult!ng
li'orn danmge to tho Property prior to 1.hc acqulslllon shall pass lo Lender lo the oxtenl of the sums secured by this Security
lnslnlmcnl lm111edla1ely prior to 1110 acquisition,
      6. Pruervatlon, Maintenance, and Protection of the Properly! Borrower's Loan Application; Ltaseholds. Bor·
rower shall not destroy, d:unage or Impair tho Property, allow tho Property to deteriorate, or commit W85to on the Property.
Borrower shall malnlPln the hnprovements fn good repair end mak11 repairs required by Lender, Borrower ,hall comply
with all laws, ord!nanees1 and regulations affecting tho Property. Dorrowcr shall be In default lf1111y forfeliure aellon or
proceeding, whether civil or criminal, Is begun lhat In Lender's ~ood faith Judgment could result in rorreiluro of tho
Property or 011terwlsomaterlally Impair the lien created by Ibis Secunly Instrument or Lender's security lnlcrut. Oonower
may curo $Uch II default by causing.tho aellon or proceeding to be dl>mlssed with a nillng lhat, In Lender's good faith
dclem1inatlon, prccludos forfollure of lho Borrower's lnter,'$1 In tho Property or other malcrlal impairment or 1110 Hen
created by this Security Instrument or Lender's security Interest. Borrower shall also be In default ICBorrower, during tho
loan epplkatlon procm, gavo malerla\ly fatso or ln1ccur4te Information or s1aien1cnu to Lender-(or failed co provide
Lender wllh eny matcrlal lnfom1atlon) In connection wllh the loan evidenced by tho Noto. If thlt Security rnstromenl Is on
a leasehold, Borrower shall comply with all tho provl.slons or th,, lease. lfDorrowor acquires fee lltlo lo the Property, the
leasehold IIJlU tho fee litle shall not merge unleu Lender agrees It• the merger In writing.
      7, Pro!ee!lon of Lvnder's Rl~hts In tho Property. If Borrower fails lo perfom1 Iha covenants and ai;reements
contai9ed In this Security Instrument, or !hero b a legal procccdlng thal may significantly affect Lender's rights In lhe
Property (such as a proceeding In bankruptcy, prol>alo, for condemnation or forfeltuio or to on fore, laws or regulations),
then Lender may do and pay for whatever Is neeem.cy to protee1 tho valuo of tho Property and Lender's rlghls In the
P,operty. Lender's actions may include paying any ,ums secured by a llen which has prlontyover lhls Security lnmumcnt,
appearing In coun, P.aylng reMonabto attorneys• fees and entering on tho Propel1)' 10 rnllke repairs. Although Lender may
wee action under tlils paragraph 7, I.ender Is not required lo do so,
      Any amow,ts disbursed liy Lender under this paragraph 7 shall become additional debt of Borrower secured by this
Seeuril)' Instrument. Unle" Borrower and Lender agree to other lenns ofpaymenl, thcsu.moUJlt.s shall bear lnteres1 from
the date of dlsb11nemen1 al tho Note r1111 and shall be payable, will1 lntere1I, upon nollec from Lender ro Ilorrower requut•
 Ing payment.
      8, Refinancing. If al 111y time ft shall appear to Lender that Borrower may be able to obtain a Joan from a respon•ible
cooperatlvo or prlva1e credit aource, at reasonable ntes and lerms for IC>all$ for slntllar purposes, Borrower wtll, upcn the
Lender's requcs~ apply for and accepl such loan In sufflcle11t amount to pay tho noto and any lndebledf)css secured hereby
In full.
      !>. lnspecllon. Lender or Its agenl m~y rnalco rwonable entrlu upon and Inspections of tho Pro~rty. Lender shalt
give Borrower no1lco at the time of or prior to an Inspection specifying reasonable cause for tho Inspection.
      10. Conden,natlon. Tho proceeds ofany award or claim for damages, dlrecl or consequential, In coMectlon with any
condemnallon or other laking of any p111l oflho Property, or for convoyance lo lieu of condemnation, ara hereby assigned
and shall be paid lo Lender. In the event oh total tal<lng oftha Property, tlitprocecduhall bo applied 10 lhuwns secured
by this Security lnstrwnent, whelhor or not then due, with any excess paid to Borrower. In tho event ofa partial taking of
tho Property In which tho fair mukel value oflhe Property Immediately boforo tho 1aklllg ts equal to or greater than the
an1oun1 of the sums mured by 1h11 Security lnstrumonf lmmcdlalelybcfOlc the taking, unlus Borrower and Lender other•
wiso agrto In writing, the swns newed by this Security lnslnlment shall be reduced by lho amount oflho proceeds mulll,
plied by Iha followb1g fraction: (o) tho 10111111111oun1 oflho sums aecured lnnncdlQlely before lho la.king, divided by (b) the
           (J.,1/                                                                                                Page 3 of6
lnl1lal1   'F- _




                                                                                EXHIBIT 2
            USDC IN/ND case 1:19-cv-00190 document 1-2 filed 05/01/19 page 4 of 7



 f;ili markot val110 oflho Property immedla1<1y before lhe taking. Any balance shall be paid to Borrower. In lhe oven! of a
 partial taking of the Property In which tho fair marl<et value oftha Property immedialely beforo lhe taking ls le11 than lhe
amount oflhe sums sccurednoreby Immediately before \be taking, unlcs1 Borrower and Lender otherwise a,rco In writing
or unlcn applleablo law olherwlse provides, lho proceeds shall be applied to !ho sums secured by 1hls Secu11ty ln1tn1n1cn1
 whether or not the sun1s are then due.
       ff the Property Is abandoned by Borrower, or If, after notice by Lender 10 Borrower lhal lho condcmnor olfm 10 make
an award or settle a claim for damages, Borrower falls to respond to Lender within thirty (30) days after the dale the nollco
Is given, Lender is authorlxcd to collccl and apply tho proceeds, at ILi opllon, either to restoration or repair of the Property
or to tho sums secured b)' this Security Jnslrumcnl, whether or 1101 then due. Unless I.ender and Borrower otherwise agree
 In writing, any appllcatton or pr~ecds to principal shall nol ex lend or poslpono 1he duo dato of the monthly payments
refcmd 10 In paragraphs I and 2 or change Ibo amount of such pa)ments.
       11, Borrower Nol Relused1 Forbtarnnu By Lender Not a Waiver. Extension orthe time for payment or modln-
cat!on of&rnortlzatlonofthe sums secured by this Security Instrument granted by Lender lo Borrower and any successor In
 Interest oCBorrowcr shall nol operale to release the liability of tho original Borrower or Borrower's successors In lnteml.
Lender shall not bo required lo commen«i proceedings againll any successor !n Interest or rcf\lso to ex1end llme for pay•
mcnt or otherwise modify amortization oflllo sums secured by lhls Security lnslrUmenl by reason of any dcm81\d made by
tho orlgtnal Oorrowcr or Borrower's successors In lnlecesl. Any forbearance by Lender m exercl$Ulg any right or remedy
shall not be a waiver of or preoludo Ilic exercise of any right or remedy.
       ll, Succmorr and Aulgns Bound• Joint and Several LiabHlly1 Co-sign en, The covenanls and agretmentsordlis
Sccwlty lnslnlment shall bind and benciit lhe succenors and assigns of Lender 1111d Bonower, subject to the provisions or
 paragraph 16. Borrowcr'1 covenants and agreements shall bo Jolnl and several. Any Borrower who co-signs this Security
 lnstnlment bul does not execute lhe Note: (a) isco-slgnlng lhls Security lnstnlment only 10 mortgagol grant 81\d convey that
 Borrower', lnlmll In (he Property under lllo tcnns oflhls Security lnslrumenl; (bl is not personal y obllgated lo pay lho
sums secured by this Security Jnsuvment; and (c) agrees thal Lender and any other norrowcr may agree to oxtend, modlJr,
 forbear or mako any accommodations with regard to lhc terms o£1his Security lnslrumentorlhe Nolo withoijf that Borrower s
consent.
       13, Notlm. Any nollce to Borrower provided for In 1hts Security ln$111lment shall be given by detlverlng II or by
 malllng It by llut class mall unless appllcablo law rcquim use of anolher method. Tho nollcc shall be directed to the
Property Addr~s or any other address Borrower de.itgnates by notice to Lender. Any notlco lo Lcn<lcr shall bo given by
 lir$I class mall to Lender's addms staled heroin or imy olher address Lender designates by notice lo Dorrower. Any notice
 provided for In thls Security hntrumenl shall be deemed to have been given to Borrower or Lender when given as provided
 in lhls paragraph.
       14. Governlne Law1 Scverablllly. TIils Security lnslnlmcnt sltall ho governed by federal law. In the event lhat any
 provision or clauso of thb Sceurlty·lnstrumcnl or tho Note conflicts wilh aprlkablo law, such conflict shall not affect 01her
 provisions of this Security lnsllllJllent or the Note which can bo given cffcc without lhe conil!ctlng provision. To 1hts end
 the provulonsofthls Secuclty lnslrumcnl and the Nole aro declared to be severable. This tnslnlmcnl shall bo subject to 1ho
 present regulollons oCLonder, and to fts l\Jlur~ rogulatlons not Inconsistent wl!h Ibo oxpress provisions hereof. All powers
1111d agencies granted In this instrument ere coupled with an in1erest 1111d aro lrTOvocablc bydealh orolhcrwln: and the rlghls
and remedies provided In this lnstmment are cumulative to remedies provided by law.
       IS, D0m11ver't Copy. Borrower acknowledges receipt of one conformed copy of lhe Note and of this Security
 lns1n1me111.
       16, Transfer oflhe Properly or a Denellclal lntcresl in Borrower. !foll or any part of the l'ropeny or eay Interest
In h ls lu1ed for a term greater lhan three (3) years, ltased with an opllon to purchase, sold, or lransfcrrcd (or !fa beneficial
in1ercs1 !n Borrower Is sold or lronsfened and Borrower Is not o natural person} without Lender's prior writlen consenl,
t.ender may, at lls option, require lmmedlalc paymenl In full of all sums secured by 1his Security Instrument.
       17. Nondiscrimination. If Borrower intends lo sell or rent the Property or any pan ofll and h1.1 obtained Lender's
conscnl lo do so (a) neither Borrower nor anyone oulhorlud to act for Uonower, will 1efusc lo negotiate for 1bc sale or
tenlal or the Property or will otherwise make unavailable or deny the Property lo anyone bcca111c of race, color, religion,
sex, notional origin, handicap, age, or ranllllol stal\ls, and {b) Borrower recognlzos IIS lllcgal and hereby disclaims And will
not comply with or attempt lo enforce any restrictive covenanls on dwcll!ng refatlng lo race, eo!or, roliglon, sex, national
origin, handicap, age or fam!llal stallls.
       18, Sale of Note; Change or Loan Seo·lcer, The Nole or a panlal Interest In tho NolO (together wllh this Security
Instrument) mar, bo sold one or more llmes without prior nollce to l3orrowcr. A nlc m,y rcsult ln a change In the entity
(known u lhc' Loan Scrvlc<r") thet collccls monthly payments due under lhc Note end this Securi1y Instrument. 11me
also may be one or more changes of tho Loan Servicer unrelated lo a sale of the Note. If !here is a change of !he Loan
Servicer, Bo1Towe1 wlll be given wrl1tc11 nollcc of the change In accordance wilh p~ragraph 13 above and oppllcablo law,
The nolice will slate lhc name and address of lhc new I.nan Servicer and 1hc address to which payments should bo mad~.
       19, UnlCorm Federal Non..Judlelal Foreclosure. If a uniform federal non-Judklal foreclosure law applkabte to
fortclo1uro of this security inslrument Is cnacled, Lender shall have lhe option lo foreclose lhls Instrument In accordance
wilh such federal procedure.
       20. Uaurdo11s SubslAncts. Borrower shall not cause or pcnnll lherrcscnce use, disposal, storage. or release of any
haiardous subsL,ncei on or In Iha l'ro~rty. The preceding sentence 1h11 not appl,; lo lhe presence, uso, or storage on lhe
l'ropert)' of small Quantities of hazardous substances that arc generally rccognludlo bo ~pproprlate to nonnal rcsldenl!al
uses and to maintenance of lhe Property. Borrower shall not do, nor allow anyone c!io lo do, anything arrcctfng the
P,opc~!~~ In violation ofany federal, stale, or local envlronrncnial law or regulation.
lolllot, ",ft:' _                                                                                                   Page 4 of6




                                                                                EXHIBIT 2
            USDC IN/ND case 1:19-cv-00190 document 1-2 filed 05/01/19 page 5 of 7




     Borrower shall promptly glva Lender wr!Uen notice ofany lnvesllgntlon, claim, demand, lawsuil orolhcracclon by any
governmental or regulatory agency or private party Involving the P,o~rty and any hazardous substance or envlronmcn1al
law or rcgulntlon of which Bonowcr has nctual knowledge. If Borrower !tams, or Is notlOed by any govemmcmal or
regulacory au1liority, tlial sny removal or otherrcmcdlatlon of any h11211rdous substance affcctb1g Ibo Property Jsncccuary,
Borrower shall prom!)IIY tab all nccessuy remedial acclons In accordanco with appllublo environmental law and regula-
tions.
     As used In Ibis paragraph "ha..ardous substances" are thoso substances defined as toxic or hazardous subslances by
cnvlronmental law and lhe followlng subsllltl~s: gasoline, kerosene, other Rammablo or toxic petroleuh1 products loxlc
pesticides and herbicides, vola1ile solvcnls, materials containing asbes1os or formaldehyde, and radloacllvo malerlal,. As
used in lhls paragraph, ~environ menial lalV" mcaru federal la\Vs and reculallon, and la\VS and regulation,, of 1h,jurisdiction
where th Proptrty Is located that relate to health, safety or environmental prolecllon.
     it. Cron Co11oleral!i.allon. Oefaull hereunder shall constllutodefaul1 w,der anyolher rnl csta1esecurl1ylnstrumen1
held by Lender and executed or assumed by Borrower, and default under any other such security Instrument shall CCMlltute
default hereunder.
     NON-UNIFOJtM COVENANTS. Borrower and Lender f~rthcr covenant and agree as follow$:
     12. SHOULD D'£FAULT occur In the pcrfonna11ce or dllthlll'ge of any obl!saclon In Ibis lmlrwnenl or secured by
this Instrument, or should tho par11os named as Borrower die or be declared IMompetent, or ,hould any one oflho parties
named as Borrower be discharged In bankruptcy or declared an Insolvent or mab an asslsnment for the bcnem ofcredlton,
lhe Lender, al Its option, with or wlthoul notice may: (a) declare !he enlffe amount unpaid under lhc Nole and any lndcbl•
edness to the Lender hereby secured lmmediatoly due and payable, (b) for lhc account of Borrower Incur 1111d pay reason,
ahlo exp~nse, for repair or maintenance of aod take possession of, operate or rent the Property, (c) upon appl!ca1lon by ll
and production oflhls iMtrument without olhcr cvldcnco 111d wilhoul nolice ofheariogofsald applicallon, have a receiver
nppointed (or lhc Pro~rty, with ii,e usual powers of recolvers In like cases, (d) foreclose this lnslrumenl as provided hmln
or by law, and (e) enforco any and all other rights and remedies provided heroin or by present or fuluro law.
     23. The proceeds of foreclosure sale shall be applied in the following order lo Iha payment of: (a) cos ls and expenses
lncldenl to enforcing or complying wllh lhe piovhlons hereof, (b) any prior llcns required by law ora competent court lo bo
so paid, (c) tho debt evidenced by the no IC an<I all lndcbtcdnon lo the Lender $CCutcd hereby, (d) inferior liens of record
required by law or a compclcnt court to beso paid, (e) .i the Lender's opt!on, any other Indebtedness of Borrower owing to
the Lender, 1111d (f) an)'. balance to Dorrower. At foreoloslll'I? or other sale ofell or any part of tho Properly, the Lender and
Its agents may bid and purchaso as a stronger and may pay tho Lender's sharo of lhe purchase prltc by crediting such
an1ount on any debts of Borrower owing lo tho Lender, in the order prescribed above.
     l4, Borrower agrees lhal Ibo Lender wlll 1101 be bound by any present or future stale laws prescribing any statute of
llmltatlons or llmltlng tho condhlons which lhe I.ender may by regulation Impose, Including the lnterost t11to ll may charge,
at n condlllon of approving a transfer oflho propcny to a new Borrower. Borrowcroxpressly walvH 1ho benefit of 81\)' such
slate laws. Borrower hereby waives, lo lhe Clilleil extent Oorrower ma)• lawlillly do 10 un~r slate law, !ho benefil of all
state laws (a} providing for valuallon, a~pralsal, homestead or.exemption oflhe propeny, (b) prohibiting ma!ntcnanco or an
action fora deficfcncyJudgment or limiting lhe amount thereof or lho time within which ,ucb acllon ma)'bC brought, or (c)
allowl~ll any right ofrcd•mpllon or posscsslo11 foUowlng any foreclosure sale. Borrower also hereby relinquishes, waives
and convey, alfrlghU, lnchoalo or comummate, of descent, cower, curtesy, IIJ\d homes1ead.
     25, Riders to this S"urlly Inslrumonl. If one or moro riders are oxecuced by Borrower and recorded together with
this Security lnstn1mcnt, thocovcnonts and agreements of each ddershall bo Incorporated into and Jhall antend and supple·
men I the covenants and agreemen1s of lhls Security !nstmment as If lho 1!der(s) wero a part of this Security fnstnimenl.
(Check applicable box}
     0 Condominium Rider              0 Planned Unit Development Rider              a   Olher(s) (specify)


    DY SIONINO DBLOW, Borroweuccepts and agrees to the terms and covcn1111ts contained In pages I lhrough 6 of this
Security lnstnunenl and In any rider executed by Borrower 1111d recorded with Ibis Security lnstniment.


r-7"1',µ_
•~
    ~-          d-1-.µ<.~-'--~-·
          ........                      ~~-(Seal)
                                          Borrower
     Barbara A Foulk

.-------------..---(Seal)
                  Borrower



lnltl1l1~·-                                                                                                         Pago5 of6




                                                                                 EXHIBIT 2
              USDC IN/ND case 1:19-cv-00190 document 1-2 filed 05/01/19 page 6 of 7




                                                           ACKNOWLEDGMENT


STATEOl'INOIANA
COUNTY Ol'__c_r_a_n_t_____,)
                                               )}n:
  ncforo mo, _..;.K;.;i:::m:.::b..:::e:.:.¥;:;:lLy-'A:.:....:F:...:r:...:e:..:nc.:c::ch=---------------• a Notary Publlc, lhls
___1_3_____ dayof~,r, 2008                                                                                                   and




'frl111, 1,onv, or typ,,i1llt rht n.1m11 o/thl MOllfgft'11 ~d tltt nour,yj,11, ,,n,a1h rlitlr 1lgna1m1.

Preparrr'r Sfalement
The fonn oflh!s Mortgage was p~parcd by lho Office oflhc Oencral Counsel, United States Department of Agriculture and
the material In lhc blank spaces was Inserted by or under tho dl!cc1lon of:
      Lsa..C./e ve,la.nd                                                                  (SipllliR)




ln1Ua!1   t: _                                                                                                              Pago 6of6




                                                                                                EXHIBIT 2
           USDC IN/ND caseV1:19-cv-00190 document 1-2 filed 05/01/19 page 7 of 7




                                                    EXHIBIT "A"

Grantor{s} represents and warrants thDt this transfer and the real estate which is the subject thereof is not subject to
the requirements of Indiana Responsible Property Transfer Law, I.C. 13-26-3-1 ot seq.

   I affirm, under the penalties for perjury, that I have taken reasonable
  care to redact each Social Security Number in this document, unleas
  required by law. Herbert A. Spitzer, Jr, 122 E. Fourth Street, Marion,
  IN 46952


   Warranty Deed from CHARLES J, CARLL AND KIMBERLY R. PUCKE'rT, each being
  over the age of 18 years to BARBARA A. FOULK

  Lots Number Four (4) and Five (5) in                               Upland       Land      Company's        First
  Addition to the Town of Upland, Indiana.

  Granter herein certifies under oath that they are the same persons named
  as one of the grantees in that certain deed (see deed recorded May 23,
  200? as Document No. 2007-004812,      Grant County Indiana Recorder's
  Office) conveying the within described real estate to these grantors and
  Carolyn Y. Carll as joint tenants with full right of survivorship. That
  Carolyn Y. Car.11 departed this life on January 16, 2008 leaving Charles
  J. Carll and Kimberly R. Puckett as sole owner's of said real estate.




                                                      EXHIBIT 2
        USDC IN/ND case 1:19-cv-00190 document 1-3 filed 05/01/19 page 1 of 5
02/18/2009 09:55 FAX            7657475506                            USDA-Rural Development                                                  lil)0020/0022




         Foml an 3sso.12                               Unlted States ~partrnent of Agriculture
         (Rev. 1)..()6)                                         Rurt..l Housing Sc!mce


                                                    SUMIDY REPAYMENT AGREEMENT
         Only o n e ~ should be ex.ecut"4 by Ibo subject bouower for lho cubject property. Tho apmxmt 11 c:oroplctcd at lho
         oloring of !be flnt Agcaoy loan f.o the borrower f11811tdl• of whether or not !hoy qualify for paY'M't assl114nu at lhat cimc.

         I. Aueq11kc,\11ndeucctlo11 S21 oflhe Housing Acto! 1949 (42 U.S.C. 1490a), subsidy r~vcd In auordance wilh a loan
         UMOt ,octlon S02 ofdio Housfng Act of 1949 !s 111p~yablo to lho Oovamacnt 11p0111ho di590s11!011 or nono"11p1111oy of tho
         ~ t y PfOJ)Ctt)', 06forred mortga&O payments lll'O included as subsidy 1111ck:r this •gree,nent.

         2. Wbc:11 I Call II> ~ y or truisfcr titlo lo my home, recapturo is duo. lfl mmanoo or ollieiwiJo pay in full wilh<>1111ransfct
         ofliUuncl coutin~ lo occupy tbc propcny, the lhMWttofi«:apnn will bo <:al~ted bul; paymcnt o f ~ ~ WI~
         dAfem,d, m~st Ito.,, until lhe property It subsequaitly sold or VIIO.lt«L If dtA'ea~ lhe Govemmcnt mcntgago can be
         8\lbOrdfn.attd bllt will 1101 be rclea.,ed I\Ot che pt0miaoty 110111 calisftcd W!til Ibo Governmmit Is paid In run. In $iruations
         whcte clef_.at of a,:eapture i& All optiQn, tceal)IIIIC will be cllilcounud 2S% lf pllld ill Ml at limo of l))lllemeol.
         3. Calculating Original Squity.
         Por Seit-Help loans, tjll, market valuc Is tht: appmsed value as clctennlncd at lho thni: ofloan approvaVobliga1ion, which 1$
         S\lbjcct to completion pet pl.lllS aad rpeoiflcations. If tho houso i£ llOI ultlrmlely 11/mlshed undtr the Sel!-Help progr.,m, ,n
         ame:odcd aw:ccmm1 using !ho marlcet valuo dd'mition for all otbot ~lion, u o\Ulincci below mil.II bo e41mpleted.

         For all other trmsactions, lho marlcet v&luo Is die lower of tho:
                  Sales price, <:0!lflr\l~onh'ohabilitatlo11 cost, or IOIAI of Uiesc costs, wblchevor i, appli¢alllc
                  OR.        .                  _ _ _ _ __ _ _                 _ __ __ __ _ _
                  Appraltod value as ddcnDiurd et lhc timo of loan appmwVobligatioo.

         If tho applicant owns tho b\lilding ailc ftce and elcat or if JD oxisting uoo-Agency dobl on tho $ito Witho\lU dwc lli nx will not
         bo Rfmmoed with Ageflcy ~ . the imrlcet v~ will bo lb& lower of tho appraised valu6 or tho e<>l!Structlon cost plus the
         valuo ofthuito.                                                                                          '



             IN                                                             $    100,000.00

                                                                             $ _____              llcldby _ _ _ _ _ _ _ _ _ _ _ __
        LC$9 Prior Liens
                                                                             S                    Hddby _ _ _ _ _ _ _ _ _ _ __

                                                                             s                    Hddby-~------~~---
                                                                             S                    H•ld b y - - - - - - - - - - - - -
        l.csa Ruial Oovolopment Single FIIIDi)y Housma Loam                  $   100,000.00
        Bqual.s Original Equity (If nogativo nuntbcr use ''O")               S 0.00

        P<:nx:n1 or Original Equity                              s o . oo      %
        (Determined by dividing o ~ r:qulty by the mute! VII\!$) - - - - - - -

        4, If aU loans ~ DOI subject to ~*'"• or If all toa:ns aulip;l to n:wplllni arc not being paid, tho an»Wlt to be l'CCaprutcd ls
        ciowpull!d acwnlmg to the following formuJa. Divid& Ibo balanoo oftOSDs sub~ co R:capl\lfe Chat uo being paid by 111<1 balaned
        or.JI opc:n Joana. Multiply tho result by 100 lo detennlno Ibo percent oltho omtanding balmce or open l0111s b~lng paid.




                                                                             EXHIBIT 3
         USDC IN/ND case 1:19-cv-00190 document 1-3 filed 05/01/19 page 2 of 5
                                                                   USDA-Rural Development                                             la)OO:.! I /0022
 02/LB/2009 09:56 FAX          7657476506


'/




             s.             IIIOPthJ
                                                                          AvCDlgo h11Bt0d rate paid
                            lollll                                 1,1       2.1       3.1        4.1        S.I      6.J
                            ouutAnd!ng                   1%        2%         %        4%         S%         6%       7%    >1%
                              0 • S9                     .so       .so       .so       .so        .44        .32      .22   .JI
                             60 - 119                    .so       .so       .so       .49        .42        .31      .21   .II
                           120 • 179                     .so       .so       .so       ,48        .40        .30      .20   .10
                           180 • 239                     .so       .so       .49       .42        .36        .26      .18       .09
                           240 • 299                     .so       JO        .46       .38        .33        .24      .17       ,09
                           300 • 3S9                     .so       .4S       .4-0      ,34        .29        .21      .14       .09
                           360 & up                      A1        .4-0      .36       .31        .26        .19      ,13   .09

             6, Calc\ilJtfng Rc>captwo
                         Current Market wluo
                  LESS
                         Original ,mo,mt c,f prior Ilea, 1111d iUbordhiali, affordable boUl!ng products,
                         .RHS b.tb«.e,
                         Rc:asonabl.& cloring ~
                      Prinolpal ~tion at Poto 111111,
                      Origina} equity (s,eo patograpb 3), mc1
                      Ce,ital lmprovo111e1111 (,co 7 CPR palt 3SSO).
                  EQUALS - -                    •
                      Apptec:ialion v~. (lflhls i& a positlvo value, continue.)
                  TIMES
                      Percontasc In poragniph 4 (tf &ppllcablo),
                      PC'tCml&go In parogRpb S, lll4
                      R~ on botrowcr'• original oqully (100% • pm:a11S40 In ~graph l)!
                  EQUAI:.~· - -             -·    .                           .
                       Va!Ub *PJ7rec~tion Glll>Ject IO ~~ Rtcaptute chlG equals lhc IOS&et or this fisurc or
                                       or
                       the &mQunt sul>tidy m:oived.

             Borrower apea to pay ICC.aptul'CI ta IICCO~ witla th!J       agrmnent.
                                                                                                           Dato
                                                                                                                   11-13-2008

                                                                                                                   11·13·2008




                                                                          EXHIBIT 3
             USDC IN/ND
02/03/2009 11:01 FAX
                         case'-"
                              1:19-cv-00190
                      7867475508
                                            document
                                         USDA-Rural     1-3 filed 05/01/19 page 3
                                                    _Development                  of 5/0020
                                                                                @0027




    FORM R8CD 1944-14                                                       FORM APPROVED
                             UNITED STATES DEPARTMENT OF AGRICULTURE    0MB NO. 0575-0172
                                      RURAL HOUSING SERVICE
                    PAYMENT ASSISTANCE/DEFER~BD MORTGAGE ASS!STANCE AGREEMENT
                    -----------------------------•v•~•~•-----------·----------
    EFFECTIVE: 12/13/08           PAYMENT PLAN: MONTHLY             .AGRMT TYPE:             NEW
     ACCOUNT .          NOTE           NOTE       MON INSTLMNT        MONTHLY             MONTHLY
     NUf•ffiER          DATE          AMOUNT      AT NOTE RATE        PAYMENT       PAYMENT ASSISTANCE
         36549071   11/13/08     100,000.00           539.90           33~,74              203.16




    l.     THIS AGREEMENT BETWEEN THE UNITED STATES OF AMERICA, ACTING.THROUGH THE
           RURAL HOUSING SERVICE (RHS) PURSUANT TO-SECTION 521 OF THE HOUSING ACT OF
           1949; (CALLED "THE GOVERNMENT") AND-THE BORROWER WHOSE NAME APPE~S BELOW
           (CALLED "THE BORROWER") SUPPLEMENTS PROMISSORY NOTES OR ASSUMPTION·
           AGREEMENTS (CALLED "THE NOTE" l'ffiETHER ONE OR MORE) FROM BORROWER TO THE
           GOVERNMENT AS" DESCRIBED ABOVE.
    2.     ADJUSTED FAMILY INCOME LIMITS -FOR                                         AS OF 00/00/00
           VERY LOW:       $0. ·LOW:        $0           MODERATE:          $0      MEDIAN:       $0
    3.     HOUSEHOLD AND INCOME INFORMATION     TO BE COMJ.>LETED BY THE BORROWER.
           COMPLETE THE FOLLOWING FOR BORROWER, CO-BORROWER, AND ALL ADULT MEMBERS OF
         . THE HOUSEHOLD WHO WILL RECEIVE INCOME •

                                     PLANNED INCOME
                                     NEXT 12 MONTHS
    NAME                       AGE     WAGES   OTHER   NAMES   &   ADDRESSES OF SOURCES OF·INCOME
    BARBARA. A. FOULK           32 20,799          0   CREATIVE DINING/ZEELAND, MI
                                 0      0          0
                                 0         0       0
                                 0         0       0
    NUMBER OF DEPENDENTS (NOT INCLUDING FOSTER CHILDREN) -RESIDING IN DWELLING                     1_
    ANNUAL REAL ESTATE·TAXES           (DWELLING ONLY)"     184.56
    ANNUAL PROPERTY INSURANCE PREMIUM (DWELLING ONLY)       469.00
   SIGNATURES OF BORROWERS: I (WE) .CERTIFY THAT HOUSEHOLD AND FINANCIAL INFORMATION
   SUBMITTED TO RURAL HOUSING SERVICE IS CORRECT TO THE BEST OF MY (OUR) KNOWLEDGE
   AND HAVE READ AND UNDERSTOOD THE-REQUIREMENTS AND CONDITIONS-ON PAGES 2 AND 3 OF
   THIS AGREEMENT.
   NOTICE:-FAILURE TO DISCLOSE ACCURATE AND TRUTHFUL FINANCIAL INFORMATION MAY
   RESULT IN THE TERMINATION OF PROGRAM ASSISTANCB"CURRENTLY 68ING"RECEIVED, AND
   THE DENIAL OF FUTURE PROGRAM ASSISTANCE.           ·
   WARNING: SECTION 1001 OF TITLE 18, UNITED STATES CODE, PROVIDES: "WHO~VER, IN
   ANY MATTER WITHIN THE.JURISDICTION OF ANY DEPARTMENT OR AGENCY 'OF THE UNITED
   STATES l<NO~lINGI,Y AND WILLFULLY FALSIFXES, CONCEALS OR, COVERS UP BY ANY TRICK,
   SCHEME, OR DEVICE A MATERIAL FACT, OR MAKES ANY FALSE, FICTITIOUS OR FRAUDULENT
   STATEMENTS OR REPRESENTATIONS, OR MAKES OR USES ANY FALSE WRITING OR DOCUMENT
   KNOWING THE SAME TO CONTAIN ANY FALSE, FICTITIOUS OR FRAUDULENT STATEMENT OR
   ENTRY, SHALL.BE FINED UNDER THIS TITLE OR IMPRISONED NOT MORE THAN FIVE YEARS,.
   OR BOTH."


         It - l 3· of
          (DATE)                                                                 (CO-BORROWER)




                                                       EXHIBIT 3
          USDC IN/ND case-.._,,,;
                           1:19-cv-00190 document 1-3 filed 05/01/19 page ~0028/0020
                                      USDA-Rural Development
                                                                          4 of 5
02/03/2009 11:02 FAX     7657475506




    FORM RECD 1944-14
                             UNITED STATES DEPARTMENT OF AQRICULTURE
                                   .  RURAL HOUSING SERVICE
                    PAYMENT ASSISTANCE/DEFERRED MORTGAGE ASSISrANCE AGREEMENT
    4. INCOME   &   PAYMENT ~AI,COLATIONS-Tq BB COMPLETED BY RHS OFFICIAL OR DESIGNEE.
       TOTAL ANNUAL INCOME       20,799.514
       DEDUCTIONS                 1,240.00
       ADJUSTED ANN INCOME       19,559.94



       MONTHLY INSTALLMENT.BASSO ON 1% EQUIVALENT INTEREST RATE           297..·72
       MONTHLY REAL ESTATE TAX PAYMENT                                     15.38
       MONTHLY PROPERTY INSURANCE PAYMEN'l' ·                              39."08
       TOTAL PIT!                                                         352.18
       ADJUSTED INCOME X 24% / 12                                      .391.20
       MONTHLY NOTE RATE INSTALLMENT                                      539.90
       MONTHLY PAYMii:NT                                                  336.74
       MONTHLY PAYMENT ASSISTANCE                                         203.16



    5. SUBJECT TO THE PROVISIONS OF THIS.AGREEMENT, THE BORROWER WILL PAY    336.74
       DOLLARS PER MONTH FOR 24 MONTHS BEGiNNING 12/13/08 .. THIS AGREEMENT MAY BE
       REVISED OR CANCELED AS PROVIDED BY THE CONDITIONS LISTED ON PAGE 3 OF
       THI$ AGREEMENT.




                                                            .         .
   PUBLIC REPORTING BUROEN FOR THIS COLLECTION OF INFORMATION IS ESTIMATED TO
   AVERAGE. 20 MINOTE·s PER RESPON'SE, · INCLUDING THE TIME FOR REVIEWING ·INSTRUCTIONS,
   SEARCHING EXISTING DATA SOURCES, G.ATHERING'AND MAINTAINING THE DATA NEEDED~ AND
   COMPLETING AND REVIEWING THE COLLECTION OF INFORMATION; S~ COMMENTS REGARDING
   T~IS BURDEN ESTIMATE OR ANY OTHER AS?ECT OF THE COLLEC~ION.OF INFO~MATION,
   INCLUDING SUGGESTIONS FOR REDUCING-THIS BURDEN, TO DEPARTMENT OF AGRICULTURE,
   C::LBARANCE.OFFICE,.OIRM ROOM 404-W, WASHINGTON, D.C. 20250, AND TO THE.OFFICE·OF
   MANAGEMENT AND BUDGET, ·PAPERWORK REDUCTION PROJECT (0MB NO. 057.5-0059),
   WASHINGTON, D.C. 20503,




                                                EXHIBIT 3
            USDC IN/ND case\.../
                              1:19-cv-00190  document 1-3 filedV05/01/19 page~0029/0029
                                         USDA-Rm•&l Development
                                                                              5 of 5
02/03/2009 11:03 FAX                     7667475506




                                                                                                                                                                                                                                           PAGE 3
                           WITED STATES DEPARTMENT OF AGRICULTURE
                                    RURAL HOU$ING·SERVICE          .
                  PAYMENT ASSIST~CE/DEFERRED MORTGAGE ASSISTANCE AGREEMENT
                  .. -       -   -   -   -   -   -   -   -   -   -   -   -   -   -   • -   -   ... ,w ... -   -   -   ..... -   -   -   -   .. -   -   -   -   -   ... -   ............ -   ... -   .- -   -   -   -   -   ... -   -   -


    6. "DEFERRED PAYMENT CALCULATIONS                       ..
          . DATE OF INITIAL DEFl::RRED PAYMENT AGREEMENT:· 00/00/00
          ANNUAL NOTE fAYMBNT AT 1%                                                                           $0.00    TOTAL ANWUAL INCOME X 29%                                                                                              $0.00
          ANNUAL REAL ESTATE TAXES                                                                            $0.00
          ANNUAL PROPERTY INSURANCE                                                                           $0.00    MONTHLY ·oEFERRE~ PAYMENT                                                                                              $0.00
          ANNUAL .E>ITI                                                                                       $0. 00 · MONTHLY DEFERRED ASSISTANCE                                                                                           $0.00
    .7.   AS REQUESTED BY THE GOVERNMENT, THE BORROWER WILL SUBMIT TO THE. GOVERNMENT,
          IN A FORM PRESCRIBED OR APPROVED BY IT, A STATEMENT OF THE BORROWER'S TOTAL
          ANNUAL INCOME AND EXPENSES 'FOR THE PREVIOUS CALENDAR YEAR OR OTHER
          DESIGNATED !>ER°IODS,                            .
    8.    THE GOVERNMENT MAY REVIEl'l THE BORROWER'S Af..TNUAL INCOME AND EXPENSES DURING
          THE TERM OF THIS AGREEMENT AND, IN ACCORDANCE WI'l'H ITSREGULA'.l'IONS, MAY AT
          ITS DISCRETION INCREASE, DECREASE, OR CANCEL ANY AMOUNT OF PAYMENT
          ASSISTANCE OR DEFERRED MORTGAGE ASSISTANCE GRANTED.UNDER THIS AGREEMENT.
          THE GOVERNMEITT' MAY ALSO DETERMINlf WHETHER TO OFFER A NEW AGREEMENT FOR THE
          SUCCEEDING YEAR OR OTHER SELECTED PERIOD FOLLOWING THE PERIOD COVERED BY
          THIS AGREEMENT.
    9.    AT ITS OPTION, THE GOVERNMENT MAY TERMINATE THIS AGREEMENT AT ANY TIME IT
          DETERMINES THAT:
          A, THE BORROWER HAS DEFAULTED UNDER ANr TERMS OR CONDITIONS OF THIS
             AGREEMENT, THE NOTE, OR ANY INSTRUMENT·SECURING THE BORROWER'S LOAN
             OBLIGATIONS .   . .                   .
          B. THE BORROWER HAS NEVER OCCUPIED THE DWELLING AND RHS WILL NOT CONTINUE
             fflEWAN,                      .     .
          C. THE SORROWER CEASES TO OCCUPY THE DWELLING.·
          D. THE PROPERTY.SECURING THE LOAN OBLIGATION, HAS BEEN SOLD OR THE TITLE
             TRANSFERRED WITHOUT THE GOVERNMENT'S CONSENT'OR APPROVAL.
          E. THE BORROWER IS NO LONGER ELIGIBLE FOR PAYMENT ASSISTA.~CE OR .DEFERRED
             MORTGAGE ASSISTANCE.
    10. DEFERRED·PAYM'ENTS CANN6T BE GRANTED AFTER 15 YEARS FROM TnE EFFECTIVE DATE
        OF THE INITIAL PAYMENT ASSISTANCE AGREEMENT. ALL DEFERRED PAYMENTS .
        OUTSTANDING AT THE TIME THE PROPERTY IS SOLD OR TITLE TRANSFERRED ARE
        SUBJECT- TORECAPTURE.                          .
    11. THE GOVERNMENT MAY AMEND OR CANCEu THE AGREEMENT AND COLLECT ANY''AMOUNT.OF
          REDUCTION GRANTED WHICH RESULTED FROM INCOMPLET:S OR !~ACCURATE INFORMATION,
          AN ERROR IN COMPUTATION, OR ANY OTHER REASONS WHICH RESULTED IN PAYMENT
          ASSISTANCE OR DEFERRED MORTGAGE ASSISTANCE THAT THE. BORROWER WAS NOT
          ENTITLED TO RECEIVE,
    12. UPON THE FAILURE OF THE BORROWER TO MAKE THE PAYMENTS PRESCRIBED IN THIS
          AGREEMENT, THE GOVERNMENT·, AT ITS OPTION ANO $OBJECT TO ITS REGULATIONS, MAY
          DECLARE THE ENTIRE -INDEBTEDNESS DUE TO THE GOVERNMENT IMMEDIATELY DUE- AND ·
          PAYABLE.       ·

    13. NO TERMS OR CONDITIONS OF THE NOTE OR ANY RELATED SECURITY INSTRUMENT, OTHER
        THAN THE AMOUNT OF PAYMENT OR THE PAYMENT PLAN, SHALL BE AFFECTED BY THIS
        AGREEMENT .
   .14. THIS AGREEMENT rs S0BJECT TO THE PRESENT REGOr..ATIONS OF RH$ AND TO ITS
        FUTURE REGULATIONS NOT INCONSISTENT WITH THE EXPRESS PROVISIONS OF THIS
        AGREEMENT.
   15 ..FOR LOANS APPROVED OR ASSUMED ON OR AFTER OCTOBER l, 1979, ANY PAYMENT·
        ASSISTANCE GRANTED·AS A RESULT OF THIS. AGREEMENT SHALL BE SUBJECT TO
        RECAPTURE BY THE GOVERNMENT WHEN THE PROPERTY SECURING THE LOAN IS SOLD
        TITLE TO lT IS TRANSFERRED, OR WHEN :IT IS NO LONGER OCCUPIED BY THE    '
        BORROWER.                     .                     .
   16. IF THE DECISION CONTAINED IN THIS FORM RESULTS IN DENIAL, REDUCTION OR
       CANCELLATION OF RH$ ASSISTANCE, THE BORROWER MAY APPEAL TRE DECISION AND
       HAVE A HEARING OR MAY REQUEST A REVIEW IN.LIEU OF A HEARING.




                                                                                                                                    EXHIBIT 3
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 1:19-cv-00190 document 1-4 filed 05/01/19 page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    BARBARA A. FOULK, ET AL

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              GRANT
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/01/2019                                                              s/Deborah M. Leonard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                USDC IN/ND case 1:19-cv-00190 document 1-5 filed 05/01/19 page 1 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00190
                                                                   )
               BARBARA A. FOULK, ET AL                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         BARBARA A. FOULK
                                         709 W. LINCOLN ROAD
                                         KOKOMO, IN 46902




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00190 document 1-5 filed 05/01/19 page 2 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00190

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00190 document 1-5 filed 05/01/19 page 3 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv00190
                                                                   )
               BARBARA A. FOULK, ET AL                             )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         INDIANA HOUSING & COMMUNITY DEVIELOPMENT AUTHORITY - IHCDA
                                         C/O Jacob Sipe, Executive Director or Highest Officer
                                         30 South Meridian Street, Siute 900
                                         INDIANAPOLIS, INDIANA 46204



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00190 document 1-5 filed 05/01/19 page 4 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv00190

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
